 

0NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE HEREUNDER HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT (AS DEFINED BELOW), OR APPLICABLE STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT (II) UNLESS
SOLD OR TRANSFERRED TO A "QUALIFIED INSTITUTIONAL BUYER" WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT OR (III) UNLESS SOLD PURSUANT TO RULE 144 OR
RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THESE SECURITIES.

 

CROSS BORDER RESOURCES, INC.

 

COMMON STOCK WARRANT

 

THIS CERTIFIES THAT, for value received, the Holder is entitled to purchase, and
Cross Border Resources, Inc., a Nevada corporation (the "Company"), promises and
agrees to sell and issue to the Holder, at any time, or from time to time,
during the Exercise Period, up to 2,136,164 shares of Common Stock, par value
$0.001 per share (the "Common Stock"), of the Company, at the Exercise Price,
subject to the provisions and upon the terms and conditions hereinafter set
forth. This Warrant is one of the Unit Warrants issued in the Offering.

 

1.          Definitions of Certain Terms. In addition to the terms defined
elsewhere in this Warrant, the following terms have the following meanings:

 

(a)          "Business Day" means a day on which banks are open for business in
the city of New York.

 

(b)          "Commission" means the U.S. Securities and Exchange Commission.

 

(c)          "Exchange Act" means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(d)          "Exercise Price" means the price at which the Holder may purchase
one share of Common Stock upon exercise of this Warrant as determined from time
to time pursuant to the provisions hereof. The initial Exercise Price is $2.25
per share, subject to adjustment as provided herein.

 

(e)          "Expiration Date" means the 54-month anniversary of the Initial
Exercise Date.

 

(f)          "Holder" means a record holder of the Warrant or shares of Common
Stock obtained or obtainable upon exercise of the Warrant, as applicable. The
initial Holder is [                     ].

 

 

 

 

(g)          "Initial Exercise Date" means the six-month anniversary of the
Issue Date.

 

(h)          "Issue Date" means __________ __ ,2011.

 

(i)          "Offering" shall have the meaning ascribed to such term in the
Purchase Agreement and is incorporated herein by this reference.

 

(j)           "Preferred Stock" means the preferred stock, par value $0.10 per
share, of the Company.

 

(k)          "Purchase Agreement" means that certain Securities Purchase
Agreement, dated as of the Issue Date, between the Company and the purchasers of
Units specified therein.

 

(1)          "Registration Rights Agreement" means that certain Registration
Rights Agreement, dated as of the Issue Date, between the Company and the
purchasers of the Units specified therein.

 

(m)         "Securities Act" means the Securities Act of 1933, as amended.

 

(n)          "Unit" means a unit consisting of (i) one (1) share of Common
Stock, and (ii) a warrant to purchase one (1) share of Common Stock, issued
pursuant to the terms of the Purchase Agreement.

 

(o)          "Unit Warrants" means, collectively, the warrants issued to the
investors in the Offering, as more fully described in the Purchase Agreement.

 

(p)          "Warrant" means this warrant and any warrant or warrants hereafter
issued as a consequence of the exercise or transfer of this warrant in whole or
in part.

 

2.          Exercise of Warrant.

 

(a)          Manner of Exercise,

 

(i)           Cash Exercise. This Warrant may be exercised, in whole or in part,
at any time or from time to time, during the period commencing as of 9:30:01
a.m., New York time, on the Initial Exercise Date and ending as of 5:30 p.m.,
New York time, on the Expiration Date (the "Exercise Period"), for ___________
fully paid and non-assessable shares of Common Stock (the "Warrant Shares"), for
an exercise price per share equal to the Exercise Price, by delivery to the
Company at its headquarters, or at such other place as is designated in writing
by the Company, of:

 

(1)         a duly executed Notice of Exercise, substantially in the form of
Attachment I attached hereto and incorporated by reference herein;

 

(2)         this Warrant; and

 

(3)         subject to Section 2(a)(ii) below, payment of an amount in cash
equal to the product of the Exercise Price multiplied by the number of Warrant
Shares being purchased upon such exercise, with such payment being in the form
of a wire transfer of funds to an account designated in writing by the Company.

 

-2-

 

 

The date on which the Company receives the Notice of Exercise, this Warrant, and
the Exercise Price payable with respect to the Warrant Shares being purchased
shall be deemed to be the date of exercise (the "Date of Exercise").

 

(ii)           Cashless Exercise. Notwithstanding the provisions of Section
2(a)(i)(3) above (requiring payment by wire transfer), the Company agrees that,
unless otherwise prohibited by applicable law, if at the time of exercise hereof
there is no effective registration statement registering, or the prospectus
contained therein is not available for the issuance of the Warrant Shares to the
Holder and all of the Warrant Shares are not then registered for resale by
Holder into the market at market prices from time to time on an effective
registration statement for use on a continuous basis (or the prospectus
contained therein is not available for use), then Holder shall have the right at
such time to exercise this Warrant in full or in part on a cashless basis,
computed using the following formula:

 

X = Y (A - B)

A

 

Where:

 

X = The number of Warrant Shares to be issued to the Holder pursuant to this
cashless exercise;

 

Y = The number of Warrant Shares in respect of which the net issue election is
made;

 

A = The Fair Market Value (as defined below) of one Warrant Share at the time
the cashless exercise election is made; and

 

B = The Exercise Price then in effect at the time of such exercise.

 

The term "Fair Market Value" shall mean, on any given day: (A) if the class of
Warrant Shares is exchange-traded, the average of the closing sales prices per
share of the class of Warrant Shares for the ten (10) consecutive trading days
ending on the day that is two (2) trading days prior to the applicable date of
determination of Fair Market Value; or (B) if the class of Warrant Shares is not
listed or admitted to trading on any securities exchange but is regularly traded
in any over-the-counter market, then the average of the bid and ask prices per
share of the class of Warrant Shares for the ten (10) consecutive trading days
ending on the day that is two (2) trading days prior to the applicable date of
determination of Fair Market Value; or (C) if the class of Warrant Shares is not
traded as described in clauses (A) or (B), then the per share fair market value
of the class of Warrant Shares as determined in good faith by the Company's
Board of Directors.

 

-3-

 

 

(b)           Delivery of Certificates. Subject to the provisions below, upon
receipt of the Notice of Exercise, the Company shall immediately instruct its
transfer agent to prepare certificates for the Warrant Shares to be received by
the Holder upon such exercise. The Company shall, at its own cost and expense,
cause the transfer agent to deliver such certificates to the Holder (or to such
other nominee as may be designated by the Holder) within three Business Days
following the Date of Exercise (the "Delivery Period"). The Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised as of the
Date of Exercise, irrespective of the date such certificates are actually
delivered by the transfer agent to the Holder or are credited to the Holder's
Depository Trust Company ("DTC") account, as the case may be. If fewer than all
of the Warrant Shares purchasable under the Warrant are purchased, the Company
will, upon such partial exercise, execute and deliver to the Holder a new
Warrant (dated as of the Issue Date), in the same form and tenor as this
Warrant, evidencing that portion of the Warrant not exercised.

 

(c)          Delivery of Electronic Shares. In lieu of delivering physical
certificates representing the Warrant Shares issuable upon exercise (provided
that the transfer agent is participating in the DTC Fast Automated Securities
Transfer program and provided further that the Holder provides the transfer
agent with information required in order to issue such Warrant Shares to the
Holder electronically), upon the request of the Holder as set forth in the
Notice of Exercise, but only if the Warrant Shares may be issued without
restrictive legends, the Company shall cause its transfer agent to
electronically transmit, within the Delivery Period, the Warrant Shares issuable
upon exercise to the Holder by crediting Holder's account with DTC through its
Deposit Withdrawal Agent Commission system. Any delivery not effected by
electronic transmission shall be effected by delivery of physical certificates.

 

(d)          No Fractional Shares. If a fractional share of Warrant Shares
would, but for the provisions of this Section 2(d), be issuable upon exercise of
the rights represented by this Warrant, the Company shall (i) round a half share
or greater to be delivered to Holder up to the next whole share and (ii) round a
less-than-half share to be delivered to Holder down to the nearest whole share.

 

(e)          Buy-In. Notwithstanding anything else to the contrary contained
herein, in addition to any other rights available to the Holder, if the Company
fails to cause its transfer agent to transmit to the Holder a certificate or
certificates representing the applicable Warrant Shares purchased upon exercise
hereof or credit the Holder's balance account with DTC, as applicable, on or
before the end of the Delivery Period (other than a failure caused by any
incorrect or incomplete information provided by Holder to the Company
hereunder), and if after such date the Holder purchases shares of Common Stock
to deliver in satisfaction of a sale by the Holder of Warrant Shares that the
Holder anticipated receiving from the Company upon exercise of this Warrant (a
"Buy-In"), then the Company shall, within three Business Days after the Holder's
request, (1) pay cash to the Holder the amount by which (x) the Holder's total
purchase price (including commissions, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
Warrant Shares that the Company was required to deliver to the Holder in
connection with the exercise at issue, by (B) the price at which the sell order
giving rise to such purchase obligation was executed, and (2) at the option of
the Holder, either reinstate the portion of the Warrant and equivalent number of
Warrant Shares for which such exercise was not honored, or deliver to the Holder
the number of Warrant Shares that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder. The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy-In, together with applicable confirmations and other
evidence reasonably requested by the Company. Nothing herein shall limit the
Holder's right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company's failure to timely deliver
certificates representing the Securities as required pursuant to the terms
hereof.

 

-4-

 

 

(f)          No Charge to Holder Upon Issuance. The issuance of Warrant Shares
upon exercise of this Warrant shall be made without charge to Holder for any
issuance tax in respect thereof or other cost incurred by the Company in
connection with such exercise and the related issuance of Warrant Shares (other
than any transfer taxes resulting from the issuance of Warrant Shares to any
person other than Holder).

 

(g)          Reservation of Shares. During the Exercise Period, the Company
shall reserve and keep available out of its authorized but unissued Common Stock
such number of Warrant Shares issuable upon the full exercise of this Warrant.
All Warrant Shares which are so issuable shall, when issued and upon the payment
of the applicable Exercise Price, be duly and validly issued, fully paid and
nonassessable and free from all taxes, liens and charges and not subject to the
pre-emptive rights of any holder of Common Stock or any other class or series of
stock of the Company. During the Exercise Period, the Company shall not take any
action which would cause the number of authorized but unissued Common Stock to
be less than the number of such shares required to be reserved hereunder for
issuance upon exercise of this Warrant.

 

(h)          Limitations on Exercises. Notwithstanding anything to the contrary
contained in this Warrant, this Warrant shall not be exercisable by the Holder
hereof to the extent (but only to the extent) that the Holder with any of its
affiliates would beneficially own in excess of 9.98% (the "Maximum Percentage")
of the Common Stock. To the extent the above limitation applies, the
determination of whether this Warrant shall be exercisable (vis-a-vis other
convertible, exercisable or exchangeable securities owned by the Holder or any
of its affiliates) and of which such securities shall be exercisable (as among
all such securities owned by the Holder) shall, subject to such Maximum
Percentage limitation, be determined on the basis of the first submission to the
Company for conversion, exercise or exchange (as the case may be). No prior
inability to exercise this Warrant pursuant to this paragraph shall have any
effect on the applicability of the provisions of this paragraph with respect to
any subsequent determination of exercisability. For the purposes of this
paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the Exchange
Act. The limitations contained in this paragraph shall apply to a successor
Holder of this Warrant. For any reason at any time, upon the written or oral
request of the Holder, the Company shall within one (1) Business Day confirm
orally and in writing to the Holder the number of shares of Common Stock then
outstanding, including by virtue of any prior conversion or exercise of
convertible or exercisable securities into Common Stock. Notwithstanding
anything else set forth herein, in no event shall this Warrant be exercisable by
the Holder to the extent that the Holder with any of its affiliates would
beneficially own in excess of 19.99% of the number of shares of the Company's
Common Stock outstanding as of the Issue Date unless any issuances in excess of
the foregoing limitation are approved by the Company's common stockholders.

 

-5-

 

 

3.           Adjustments in Certain Events. The number, class, and price of
Warrant Shares for which this Warrant may be exercised are subject to adjustment
from time to time upon the happening of certain events as follows:

 

(a)          Subdivisions, Combinations and Other Issuances. If the outstanding
shares of the Company's Common Stock are divided into a greater number of
shares, by forward stock split or otherwise, or a dividend in stock is paid on
the Common Stock, then the number of shares of Warrant Shares for which the
Warrant is then exercisable will be proportionately increased and the Exercise
Price will be proportionately reduced. Conversely, if the outstanding shares of
Common Stock are combined into a smaller number of shares of Common Stock, by
reverse stock split or otherwise, then the number of Warrant Shares for which
the Warrant is then exercisable will be proportionately reduced and the Exercise
Price will be proportionately increased. The increases and reductions provided
for in this Section 3(a) will be made with the intent and, as nearly as
practicable, the effect that neither the percentage of the total equity of the
Company obtainable on exercise of the Warrants nor the price payable for such
percentage upon such exercise will be affected by any event described in this
Section 3(a).

 

(b)          Merger, Consolidation, Reclassification, Reorganization, Etc. In
case of any change in the Common Stock through merger, consolidation,
reclassification, reorganization, partial or complete liquidation, purchase of
all or substantially all the assets of the Company, or other change in the
capital structure of the Company, then, as a condition of such change, lawful
and adequate provision will be made so that the Holder will have the right
thereafter to receive upon the exercise of the Warrant the kind and amount of
shares of stock or other securities or property to which he would have been
entitled if, immediately prior to such event, he had held the number of Warrant
Shares obtainable upon the exercise of the Warrant. In any such case,
appropriate adjustment will be made in the application of the provisions set
forth herein with respect to the rights and interest thereafter of the Holder,
to the end that the provisions set forth herein will thereafter be applicable,
as nearly as reasonably may be, in relation to any shares of stock or other
property thereafter deliverable upon the exercise of the Warrant. The Company
will not permit any change in its capital structure to occur unless the issuer
of the shares of stock or other securities to be received by the Holder, if not
the Company, agrees to be bound by and comply with the provisions of this
Warrant.

 

(c)          Notice of Record Date, Etc. In the event the Company shall propose
to take any action of the types requiring an adjustment pursuant to this Section
3 or a dissolution, liquidation or winding up of the Company shall be proposed,
the Company shall give notice to Holder as provided in Section 6 below, which
notice shall specify the record date, if any, with respect to any such action
and the date on which such action is to take place. Such notice shall also set
forth such facts with respect thereto as shall be reasonably necessary to
indicate the effect of such action (to the extent such effect may be known at
the date of such notice) on the Exercise Price and the number, kind or class of
shares or other securities or property which shall be deliverable or purchasable
upon the occurrence of such action or deliverable upon the exercise of the
Warrant. In the case of any action which will require the fixing of a record
date, unless otherwise provided in this Warrant, such notice shall be given at
least twenty (20) days prior to the date so fixed, and in case of all other
action, such notice shall be given at least thirty (30) days prior to the taking
of such proposed action.

 

-6-

 

 

(d)           Stock Dividends. If securities of the Company or securities of any
subsidiary of the Company are distributed pro rata to holders of Common Stock,
such number of securities will be distributed to the Holder or its assignee upon
exercise of its rights hereunder as such Holder or assignee would have been
entitled to if this Warrant had been exercised prior to the record date for such
distribution. The provisions with respect to adjustment of the Common Stock
provided in this Section 3 will also apply to the securities to which the Holder
or its assignee is entitled under this Section 3(d).

 

4.          No Rights as a Stockholder. Except as otherwise provided herein, the
Holder will not, by virtue of ownership of the Warrant, be entitled to any
rights of a stockholder of the Company but will, upon written request to the
Company, be entitled to receive such quarterly or annual reports as the Company
distributes to its stockholders.

 

5.          Restrictions on Transfer; Legends.

 

(a)          Registration or Exemption Required. Assuming the accuracy of the
representations and warranties of the Holder contained in the Purchase
Agreement, this Warrant has been issued in a transaction exempt from the
registration requirements of the Securities Act by virtue of Regulation D and
exempt from state registration or qualification under applicable state laws.
Neither this Warrant nor the Warrant Shares may be pledged, transferred, sold or
assigned except pursuant to an effective registration statement or an exemption
to the registration requirements of the Securities Act and applicable state
laws. If, at the time of the surrender of this Warrant in connection with any
transfer of this Warrant, the transfer of this Warrant shall not be registered
pursuant to an effective registration statement under the Securities Act and
under applicable state securities or blue sky laws, the Company may require, as
a condition of allowing such transfer (i) that the Holder or transferee of this
Warrant, as the case may be, furnish to the Company a written opinion of counsel
(which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that such transfer may be made
without registration under the Securities Act and under applicable state
securities or blue sky laws, (ii) that the holder or transferee execute and
deliver to the Company an investment letter in form and substance acceptable to
the Company and (iii) that the transferee be an "accredited investor" as defined
in Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or (a)(8) promulgated under the
Securities Act or a "qualified institutional buyer" as defined in Rule 144A(a)
under the Securities Act.

 

(b)          Restrictive Legend. The Holder understands that until such time as
the Warrant Shares have been registered under the Securities Act as contemplated
by the Registration Rights Agreement, or otherwise may be sold pursuant to Rule
144 under the Securities Act or an exemption from registration under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, this Warrant and the Warrant
Shares, as applicable, shall bear a restrictive legend in substantially the form
set forth on the cover page of this Warrant (and a stop-transfer order may be
placed against transfer of the certificates for such securities).

 

-7-

 

 

(c)          Removal of Restrictive Legends. The certificates evidencing the
Warrant Shares shall not contain any legend restricting the transfer thereof:
(A) while a registration statement (including a Registration Statement, as
defined in the Registration Rights Agreement) covering the sale or resale of the
Warrant Shares is effective under the Securities Act, or (B) following any sale
of such Warrant Shares pursuant to Rule 144, or (C) if such Warrant Shares are
eligible for sale under Rule 144(b)(1), or (D) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) and
the Company shall have received an opinion of counsel to the Holder in form
reasonably acceptable to the Company to such effect (collectively, the
"Unrestricted Conditions"), The Company shall cause its counsel to issue a legal
opinion to its transfer agent if required by the transfer agent to effect the
issuance of the Warrant Shares, as applicable, without a restrictive legend or
removal of the legend hereunder. The Company agrees that at such time as the
Unrestricted Conditions are met, it will, no later than three (3) Trading Days
following the delivery by the Holder to the Company or the transfer agent of a
certificate representing Warrant Shares, issued with a restrictive legend,
deliver or cause to be delivered to such Holder a certificate (or electronic
transfer) representing such Warrant Shares that is free from all restrictive and
other legends.

 

6.          Notices; Adjustments.

 

(i)          All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, and if not, then on the next
business day; (iii) two (2) Business Days after having been sent by registered
or certified mail, return receipt requested, postage prepaid; or (iv) one (1)
Business Day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Company or to Holder, as applicable, at the
respective addresses set forth on the signature page to the Purchase Agreement
or at such other address(es) as they may designate, respectively, by ten (10)
days advance written notice to the other party hereto.

 

(ii)         Upon the occurrence of any adjustments pursuant to Section 3
hereof, the Company at its expense shall, as promptly as reasonably practicable
but in any event not later than 10 days thereafter, compute such adjustment in
accordance with the terms hereof and furnish to Holder a certificate setting
forth such adjustment and showing in detail the facts upon which such adjustment
is based.

 

7.          Non-Circumvention. The Company hereby covenants and agrees that the
Company will not, by amendment of its articles of incorporation, bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, and will at all times in good faith carry out all the provisions of
this Warrant and take all action as may be reasonably required to protect the
rights of the Holder.

 

8.          Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflict of
law principles, and notwithstanding the fact that one or more counterparts
hereof may be executed outside of the state, or one or more of the obligations
of the parties hereunder are to be performed outside of the state.

 

-8-

 

 

9.          Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and, in the case of loss, theft, or
destruction, of indemnity reasonably satisfactory to it, and, if mutilated, upon
surrender and cancellation of this Warrant, the Company will execute and deliver
a new Warrant, having terms and conditions identical to this Warrant, in lieu
hereof.

 

10.         Modification and Waiver. The Warrant and any provision hereof may be
amended, waived, discharged or terminated only by an instrument in writing
signed by the Company and the Holder of the Warrant.

 

11.         Successors. This Warrant shall be binding and inure to the benefit
of the parties and their respective successors and assigns hereunder; provided
that this Warrant may be assigned by Holder only in compliance with the
conditions specified in and in accordance with all of the terms of this Warrant.
This Warrant does not create and shall not be construed as creating any rights
enforceable by any other person or corporation.

 

12.         Headings. The headings used in this Warrant are used for convenience
only and are not to be considered in construing or interpreting this Warrant.

 

13.         Saturdays, Sundays, Holidays. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday in the State of New
York, then such action may be taken or such right may be exercised on the next
succeeding day not a legal holiday.

 

14.         Severability. If any provision of this Warrant shall be held to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions of this Warrant.

 

15.         Execution and Counterparts. This Warrant may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and such counterparts together shall constitute only one
instrument. Any one of such counterparts shall be sufficient for the purpose of
proving the existence and terms of this Warrant, and no party shall be required
to produce an original or all of such counterparts in making such proof.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-9-

 

 

IN WITNESS WHEREOF, each of the Company and Holder have each caused this Warrant
to be executed and delivered as of the Issue Date by an officer thereunto duly
authorized.

 

  CROSS BORDER RESOURCES, INC.       By: /s/ P. Mark Stark       Name: P. Mark
Stark       Title: Chief Financial Officer & Treasure

 

Acknowledged and Agreed to as of the Issue Date:

 

Name of Purchaser:           Signature, of Authorized Signatory of Purchaser.  
        Name of Authorized Signatory:           Title of Authorized Signatory:  
 

 

 

 

 

IN WITNESS WHEREOF, each of the Company and Holder have each caused this Warrant
to be executed and delivered as of the Issue Date by an officer thereunto duly
authorized.

 

  CROSS BORDER RESOURCES, INC.       By:         Name:         Title:  

 

Acknowledged and Agreed to as of the Issue Date:         Name of Purchaser:
Black Rock Capital, LLC         Signature of Authorized Signatory of Purchaser:
/s/ Alan W. Barksdale         Name of Authorized Signatory: Alan W. Barksdale  
      Title of Authorized Signatory: Managing Member  

 

 

 

 

ATTACHMENT I

 

NOTICE OF EXERCISE

 

CROSS BORDER RESOURCES, INC.

 

Attention:                             

 

The undersigned hereby elects to purchase, pursuant to the provisions of the
Common Stock Warrant issued by Cross Border Resources, Inc. as
of                   , 2011, and held by the undersigned, the original of which
is attached hereto, and (check the applicable box):

 

¨Tenders herewith payment of the Exercise Price in the form of cash, via wire
transfer of immediately available funds, in the amount of $                  
 for                  shares of Common Stock.

 

¨Elects the cashless exercise option pursuant to Section 2(a)(ii) of the
Warrant, and accordingly requests delivery of                 shares of Common
Stock, net, pursuant to the following calculation:

 

X = Y (A-B)/A

 

(          )=(          )[(          ) - (          )]/(          )

 

Where

 

X = The number of shares of Common Stock to be issued to the Holder pursuant to
this cashless exercise;

 

Y = The number of shares of Common Stock in respect of which the net issue
election is made;

 

A = The Fair Market Value of one share of Common Stock, as calculated per the
terms of the Warrant; and

 

B = The Exercise Price then in effect as of the date of exercise.

 

¨If this box is checked, as long as the Company's transfer agent participates in
the DTC Fast Automated Securities Transfer program ("FAST"), and except as
otherwise provided in the next following sentence, the Company shall effect
delivery of the shares of Common Stock to the Holder by crediting to the account
of the Holder or its nominee at DTC (as specified in this Exercise Notice) with
the number of shares of Common Stock required to be delivered. In the event that
the Company's transfer agent is not a participant in FAST, or if the shares of
Common Stock are not otherwise eligible for delivery through FAST, the Company
shall effect delivery of the shares of Common Stock by delivering to Holder or
its nominee physical certificates representing such shares.

 

 

 

 

Information for Delivery of uncertificated Shares by DWAC:

 

Account Number:   Account Name:   DTC Number:  

 

  HOLDER:                 Name:     Title:           Date:    

 

-12-

 

